Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

Status of Claims
Claims 1-12 are subject to examination.  

Priority
Applicant’s claim for domestic priorities as claimed in this application under 35 U.S.C. 119(e) is acknowledged.  (This application is a CON of 16/519,779 07/23/2019 PAT 10857975
16/519,779 is a DIV of 15/337,170 10/28/2016 PAT 10358113
15/337,170 is a CON of 14/858,503 09/18/2015 PAT 9516500
14/858,503 is a DIV of 13/942,381 07/15/2013 PAT 9166958
13/942,381 has PRO 61/672,463 07/17/2012
13/942,381 has PRO 61/672,474 07/17/2012).

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. In response to this office action, applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification. For example, status of co-pending applications should be made with --now copending-- and status of patent applications should be --now U.S. Patent number --. The specification should contain --(.com/.net)-- or --<.com>-- for hyperlinks. The specification should contain --.RTM.-- for trademarks.
In paragraph [0001], status of co-pending applications should be made with --now copending-- and status of patent applications should be --now U.S. Patent number --.
Appropriate correction is required.

Drawings
The figures submitted on the filing date of this application are acknowledged. 



Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-12 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-12 of prior U.S. Patent No. 10857975. This is a statutory double patenting rejection.

This application 17113196
Patent No. 10857975
1. A method for operating a key fob device to pair the key fob device to a control unit, the method comprising:

executing a first ID authenticated key agreement protocol based on a key fob identification (ID) to generate a first secret encryption key;

receiving an encrypted control unit ID corresponding to the control unit, the received encrypted control unit ID being encrypted by the first secret encryption key;

decrypting the encrypted control unit ID using the first secret encryption key;

executing a second ID authenticated key agreement protocol based on the control unit ID to generate a second secret encryption key; and

receiving an operational key encrypted by the second secret encryption key.

2. The method of claim 1, comprising:

executing an authentication protocol using the operational key; and

send a command from the key fob device corresponding to a desired action.

3. The method of claim 2, wherein the authentication protocol is an encrypted challenge-response protocol.

4. The method of claim 3, wherein the encrypted challenge-response protocol is based on AES-128.

5. The method of claim 1, comprising decrypting the operational key using the second secret encryption key.

6. The method of claim 1, wherein the key fob ID and control unit ID comprise hexadecimal words.

7. The method of claim 1, comprising:
sending a command to initiate an operational key change operation;
receiving a new operational key in response to the operational key change operation, the new operational key being encrypted by the operational key; and
using the new operational key to send a command from the key fob device.

8. The method of claim 7, comprising:
decrypting the new operational key using the operational key; and
erasing the operational key after decrypting the new operational key.

9. The method of claim 1, comprising erasing the control unit ID from a memory of the key fob device after receiving the operational key.

10. The method of claim 1, wherein the control unit is a control unit of a vehicle.

11. The method of claim 1, wherein the first ID authenticated key agreement protocol and the second ID authenticated key agreement protocol are each based on an elliptical curve cryptography technique.

12. The method of claim 11, wherein the elliptical curve cryptography technique is a Diffie-Hellman key agreement protocol.
1. A method for operating a key fob device to pair the key fob device to a control unit, the method comprising: 

executing a first ID authenticated key agreement protocol based on a key fob identification (ID) to generate a first secret encryption key; 

receiving an encrypted control unit ID corresponding to the control unit, the received encrypted control unit ID being encrypted by the first secret encryption key; 

decrypting the encrypted control unit ID using the first secret encryption key; 

executing a second ID authenticated key agreement protocol based on the control unit ID to generate a second secret encryption key; and 

receiving an operational key encrypted by the second secret encryption key.

2. The method of claim 1, comprising: 

executing an authentication protocol using the operational key; and 

send a command from the key fob device corresponding to a desired action.

3. The method of claim 2, wherein the authentication protocol is an encrypted challenge-response protocol.

4. The method of claim 3, wherein the encrypted challenge-response protocol is based on AES-128.

5. The method of claim 1, comprising decrypting the operational key using the second secret encryption key.

6. The method of claim 1, wherein the key fob ID and control unit ID comprise hexadecimal words.

7. The method of claim 1, comprising: 
sending a command to initiate an operational key change operation; 
receiving a new operational key in response to the operational key change operation, the new operational key being encrypted by the operational key; and 
using the new operational key to send a command from the key fob device.

8. The method of claim 7, comprising: 
decrypting the new operational key using the operational key; and 
erasing the operational key after decrypting the new operational key.

9. The method of claim 1, comprising erasing the control unit ID from a memory of the key fob device after receiving the operational key.

10. The method of claim 1, wherein the control unit is a control unit of a vehicle.

11. The method of claim 1, wherein the first ID authenticated key agreement protocol and the second ID authenticated key agreement protocol are each based on an elliptical curve cryptography technique.

12. The method of claim 11, wherein the elliptical curve cryptography technique is a Diffie-Hellman key agreement protocol.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 5, 7, 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Budyta et al., 2009/0328189in view of Kean 2005/0137986, Freeman et al., 2005/0193203 and Tewari et al., 8,126,145.
Referring to claim(s) 1, 10-12, Budyta discloses a method for operating a key fob device to pair the key fob device to a control unit (para 8), the method comprising: executing a first ID authenticated key agreement protocol based on a key fob identification (ID) to generate a first secret encryption key (para 34), wherein the control unit is a control unit of a vehicle (para 8), wherein the first ID authenticated key agreement protocol and the second ID authenticated key agreement protocol are each based on an elliptical curve cryptography technique (para 34), wherein the elliptical curve cryptography technique is a Diffie-Hellman key agreement protocol (para 34). Budyta does not specifically mention about, which is well-known in the art, which Kean discloses, receiving an encrypted control unit ID corresponding to the control unit, the received encrypted control unit ID being encrypted by the first secret encryption key; decrypting the encrypted control unit ID using the first secret encryption key (para 42, 31). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Budyta to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because the secret encryption key would enable communicating identifier in a secure manner. The decryption using the secret encryption key would be required in order to obtain the identifier, para 42. 31.  Budyta and Kean do not specifically mention about, which is well-known in the art, which Freeman discloses, executing a second ID authenticated key agreement protocol based on the control unit ID to generate a second secret encryption key (para 18, 28, 29). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Budyta to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because the secret encryption key would enable communicating information in a secure manner. The protocol would enable creating the key using the identifier in order to encrypt information for the communication, para 18, 28, 29. Budyta, Freeman and Kean do not specifically mention about, which is well-known in the art, which Tewari discloses, receiving an operational key encrypted by the second secret encryption key (col., 3, lines 27-42, col., 7, lines 25-42). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Budyta to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because the operational key would be available for performing an operation. In order to securely provide the operation key, the key would be encrypted with the secret key. The implemented security would require decryption to be done using secret key in order to obtain the operation key, col., 3, lines 27-42, col., 7, lines 25-42.

Referring to claim(s) 2, Tewari discloses executing an authentication protocol using the operational key, col., 32, lines 25-32. Budyta discloses send a command from the key fob device corresponding to a desired action, para 39, 42.

Referring to claim(s) 5, Tewari discloses decrypting the operational key using the second secret encryption key (col., 3, lines 27-42, col., 8, lines 28-47).

Referring to claim(s) 7, Tewari discloses sending a command to initiate an operational key change operation, receiving a new operational key in response to the operational key change operation, the new operational key being encrypted by the operational key, using the new operational key to send a command from the key fob device (col., 30, lines 28-35, col., 8, lines 28-47).

Claim(s) 3, 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Budyta in view of Kean, Freeman, Tewari and Cha et al., 20090209232.
Referring to claim(s) 3, Budyta, Tewari, Freeman and Kean do not specifically mention about, which is well-known in the art, which Tewari discloses, the authentication protocol is an encrypted challenge-response protocol (para 144, 15). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Budyta to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because one of ordinary skilled in the art would readily know that In computer security, challenge–response authentication is a family of protocols in which one party presents a question and another party must provide a valid answer to be authenticated. Hence, the authentication would require correct answer for accessing information, para 144, 15.  

Referring to claim 4, Cha discloses wherein the encrypted challenge-response protocol is based on AES-128, para 158.

Claim(s) 6, is/are rejected under 35 U.S.C. 103 as being unpatentable over Budyta in view of Kean, Freeman, Tewari and Silva et al., 876666.
Referring to claim(s) 6, Budyta, Tewari, Freeman and Kean do not specifically mention about, which is well-known in the art, which Silva discloses, hexadecimal words (col., 5, lines 40-60). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Budyta to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because one of ordinary skilled in the art would readily know that in computers, hexadecimal/hexadecimal words enable representing values used for authentication. Using the hexadecimal/hexadecimal words authentication code would be implemented, which would enable authentication of the device (col., 5, lines 40-60).

Claim(s) 7, is/are rejected under 35 U.S.C. 103 as being unpatentable over Budyta in view of Kean, Freeman, Tewari and Unagami et al., 9311487.
Referring to claim(s) 7, Budyta, Tewari, Freeman and Kean do not specifically mention about, which is well-known in the art, which Unagami discloses, decrypting the new operational key using the operational key and erasing the operational key after decrypting the new operational key, claim 7. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Budyta to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because one of ordinary skilled in the art would readily know that creating a new operational key and then getting rid of the key after use would ensure that the key won’t be misused in future, claim 7.  

Claim(s) 8, is/are rejected under 35 U.S.C. 103 as being unpatentable over Budyta in view of Kean, Freeman, Tewari and Unagami et al., 9311487.
Referring to claim(s) 8, Budyta, Tewari, Freeman and Kean do not specifically mention about, which is well-known in the art, which Unagami discloses, decrypting the new operational key using the operational key and erasing the operational key after decrypting the new operational key, claim 7. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Budyta to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because one of ordinary skilled in the art would readily know that creating a new operational key and then getting rid of the key after use would ensure that the key won’t be misused in future, claim 7.  

Claim(s) 9, is/are rejected under 35 U.S.C. 103 as being unpatentable over Budyta in view of Kean, Freeman, Tewari and Davies, 20030149666. 
Referring to claim(s) 9, Budyta, Tewari, Freeman and Kean do not specifically mention about, which is well-known in the art, which Davies discloses, erasing the control unit ID from a memory of the key fob device after receiving the operational key, para 62, 63. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Budyta to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because one of ordinary skilled in the art would readily know that creating an identifier and then getting rid of the identifier after use would ensure that the identifier won’t be misused in future, para 62, 63.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARESH PATEL whose telephone number is (571)272-3973.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge L. Ortiz-Criado, can be reached at (571) 272-7624. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HARESH N PATEL/Primary Examiner, Art Unit 2496